*545
ORDER

Alvaro Rosas-Galvez appeals his judgment of conviction and sentence. The case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In 2000, Rosas-Galvez pleaded guilty to conspiring to possess with intent to distribute cocaine in violation of 21 U.S.C. § 846. The district court sentenced Rosas-Galvez to 57 months of imprisonment and five years of supervised release, and the court imposed a $100 special assessment. In this timely appeal, Rosas-Galvez’s counsel has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in which she argues that the district court improperly sentenced Rosas-Galvez. Ro-sas-Galvez has not responded to his counsel’s motion to withdraw. After Rosas-Galvez filed his notice of appeal in this case, the district court entered an amended judgment, in which the court reduced Rosas-Galvez’s term of imprisonment to 28 months.
We note that Rosas-Galvez has waived any challenge to his conviction and sentence. In his plea agreement, Rosas-Galvez specifically waived his right to appeal his conviction and sentence. A defendant’s knowing and voluntary waiver of his right to appeal contained in a plea agreement normally is valid and will preclude review of an issue on appeal. United States v. Fleming, 239 F.3d 761, 764-65 (6th Cir.2001); United States v. Bazzi, 94 F.3d 1025, 1028 (6th Cir.1996); United States v. Allison, 59 F.3d 43, 46 (6th Cir. 1995). Since this case presents no unusual circumstances which would justify excusing the waiver, review of Rosas-Galvez’s issue on appeal is precluded.
Accordingly, this court grants counsel’s motion to withdraw and affirms the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.